DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards US 5,123,639 (hereinafter “Edwards”).
Regarding claim 1, Edwards discloses a layboy comprising: 
an upstream end (left end in FIG. 2); a downstream end (right end in FIG. 2) spaced from the upstream end in a longitudinal direction; 
an upper belt section comprising a plurality of transversely spaced upper belts (80, 82, 84) extending in the longitudinal direction from the upstream end to the 
a lower belt section comprising a plurality of transversely spaced lower belts (86, 88) extending in the longitudinal direction from the upstream end to the downstream end, each of the lower belts having a top defining a lower boundary of the transport path; 
wherein: 
the bottom of at least one of the upper belts includes a first portion extending from the upstream end to a first upper diversion guide , a second portion extending from the downstream end to a second upper diversion guide, a diverted portion between the first upper diversion guide and the second upper diversion guide at which the bottom of the at least one of the upper belts extends from the first upper diversion guide to a third upper diversion guide offset from the transport path and from the third upper diversion guide to the second upper diversion guide such that the diverted portion of the belt is spaced from the transport path, and/or 
the top of at least one of the lower belts includes a first portion extending from the upstream end (from 66/68) to a first lower diversion guide (116), a second portion extending from the downstream end (from 76/78) to a second lower diversion guide (120), a diverted portion between the first lower diversion guide and the second lower diversion guide at which the top of the at least one of the lower belts extends from the first lower diversion guide to a third lower diversion guide (118) offset from the transport path and from the third lower diversion guide to the second lower diversion guide such that the diverted portion of the belt is spaced from the transport path.

Regarding claim 6, wherein the at least one of the lower belts comprises a plurality of the lower belts and wherein the diverted portions in the plurality of the lower belts are aligned in a direction transverse to the longitudinal direction (refer to rejection of claim 1 as a guide).
Regarding claim 7, wherein the at least one of the lower belts comprises a plurality of the lower belts and wherein the diverted portions in the plurality of the lower belts are offset in a direction transverse to the longitudinal direction (refer to rejection of claim 1 as a guide).

Regarding claim 14, Edwards, with reference to FIG. 2 and 3, discloses a layboy comprising an upstream end (left end in FIG. 2); a downstream end (right end in FIG. 2) spaced from the upstream end in a longitudinal direction; 
an upper belt section comprising a plurality of transversely spaced upper belts (80, 82, 84) extending in the longitudinal direction, bottom portions of the plurality of upper belts lying in a first plane defining an upper boundary of a transport path from the upstream end to the downstream end, 
a lower belt section  comprising a plurality of transversely spaced lower belts (86, 88) extending in the longitudinal direction, top portions of the lower belts lying in a second plane defining an upper boundary of the transport path, 

wherein the top portion of at least one of the lower belts extends away from the first plane and away from the second plane to define one side of a gap in the lower boundary of the transport path (refer to section of lower belt in FIG. 3 that rides over 116, 118 and 120).
Regarding claim 15, wherein the plurality of upper belts extend from the upstream end to the downstream end and the plurality of lower belts extend from the upstream end to the downstream end.
Regarding claim 16, including at least one upper diversion guide offset (112) from the transport path between the bottom of the at least one upper belt and the first plane and in contact with the bottom of the at least one upper belt and/or including a least one lower diversion guide offset (118) from the transport path between the top of the at least one lower belt and the second plane and in contact with the top of the at least one lower belt.
Regarding claim 17, wherein the at least one upper diversion guide comprises an idler wheel and/or wherein the at least one lower diversion guide comprises an idler wheel.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference of Diehr US 2012/0053035 appears to be a 102(a)(1) reference for at least claims 1, 5-7 and 14-17 (for example, claim 14 is shown by reference to FIG. 4, discloses a layboy comprising an upstream end (right end in FIG. 4); a downstream end (left end in FIG. 4) spaced from the upstream end in a longitudinal direction; an upper belt section (23 or 23’) comprising a plurality of transversely spaced upper belts (refer to FIG. 6A, showing plural of 23 or 23’) extending in the longitudinal direction, bottom portions of the plurality of upper belts lying in a first plane defining an upper boundary of a transport path from the upstream end to the downstream end, a lower belt section  comprising a plurality of transversely spaced lower belts (39) extending in the longitudinal direction, top portions of the lower belts lying in a second plane defining an upper boundary of the transport path, wherein the bottom portion of at least one of the upper belts extends away from the first plane and away from the second plane to define one side of a gap in the upper boundary of the transport path, and/or wherein the top portion of at least one of the lower belts extends away from the first plane and away from the second plane to define one side of a gap in the lower boundary of the transport path (shown by section of belt 39 that is directed away from sheet conveyance path, directly below 36 in FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653